DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed July 28, 2021, has been received and entered.
Claims 15, 22, and 35-55 are cancelled.
Claims 1-14, 16-21, and 23-34 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 16-21, drawn to a composition or product combination, and the species B. fragilis for (a), Bifidobacterium choerinum for (b), and Rett syndrome for (c), in the reply filed on July 28, 2021, is acknowledged.
Claims 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-14 and 16-21 are examined on the merits.

Information Disclosure Statement
The information disclosure statement filed May 28, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, no copy has been provided of NPL Cite No. 100 (Wang et al. Nature. 2015. 521: E1-4).

Claim Objections
Claims 1-14 and 16-21 are objected to because of the following informalities:
Claims 1-3, 5, 8, and 16-18 improperly recite one or more of the following phylum names in italics: Actinobacteria, Tenericutes, Firmicutes.  Phylum names should not be italicized.  Therefore, claims 1-14 and 16-21 must be objected to.
Claims 3 and 17 are objected to because the term “bifidobacteria” is not a genus name and thus should not be in italics nor should the first letter of the term be capitalized.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is unclear how the antibiotic is in a separate composition that is separate from the isolated bacteria when claim 12 is directed to the embodiment of a composition (instead of a “product combination”) comprising the isolated bacteria and the antibiotic.  For that embodiment, “The composition” comprises both the isolated bacteria and the 
Claim 14 is indefinite because it is unclear how the isolated bacteria are in separate compositions from each other when claim 14 is directed to the embodiment of a composition (instead of a “product combination”) comprising the isolated bacteria.  For that embodiment, “The composition” comprises all of the isolated bacteria, and thus the isolated bacteria are in the same composition (“The composition…of claim 1”).
Claim 20 is indefinite because it is unclear how the antibiotic is in a separate composition that is separate from the isolated bacteria when claim 16 is directed to the embodiment of a composition (instead of a “product combination”) comprising the antibiotic and the isolated bacteria.  For that embodiment, “The composition” comprises both the antibiotic and the isolated bacteria, and thus the antibiotic and the isolated bacteria are in the same composition (“The composition…of claim 16”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claims 1-4 :  Claim 1 recites a composition comprising isolated bacteria that comprises at least two of Actinobacteria bacteria, Tenericutes bacteria, or Bacteroides bacteria.  As evidenced by Finegold (US 2012/0252775), species that are Actinobacteria bacteria and species that are Bacteroides bacteria are present in normal human gut flora.  In particular, description of normal human gut flora and relative abundances are provided in Tables 1-2 of Finegold (page 6, paragraph [0071]).  Table 2 of Finegold lists the nine most prevalent species in fecal flora, which includes four species of Bacteroides including Bacteroides thetaiotaomicron and Bacteroides fragilis, and Bifidobacterium adolescentis group.  B. thetaiotaomicron and B. fragilis are amongst the Bacteroides of instant claim 4, and Bifidobacterium adolescentis group reads on Actinobacteria bacteria, specifically meeting the limitation of instant claim 3.  Additionally, the instant specification recognizes that Bacteroides fragilis colonizes the human gut (page 54, paragraph [0132]).  
Since Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. thetaiotaomicron, B. fragilis) each occur in normal human gut flora which is a naturally occurring source, then they are each naturally occurring products.  Since they both occur in normal human gut flora, then a composition comprising both (reading on claims 1-4) is a naturally occurring product.  Claims 1-4 require that the bacteria are isolated, but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as found in nature (in the normal human gut flora).  Therefore, claims 1-3 and 4 (B. fragilis, B. thetaiotaomicron) recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claims 1-4 require that the bacteria are isolated, but this limitation does not integrate the product of nature into a Step 2A, Prong Two: NO).  Thus claims 1-4 are directed to a judicial exception (Step 2A: YES).
Claims 1-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, but the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Therefore, the limitation of isolated bacteria is an additional element that does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 1-4 are not eligible subject matter under 35 U.S.C. 101.  
	Claim 5:  Claim 5 recites a composition comprising isolated bacteria that comprises Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria.  As pointed out above, bacteria reading on Actinobacteria bacteria (Bifidobacterium adolescentis group) and bacteria reading on Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur naturally together in normal human gut flora.  As evidenced by Sadowsky (WO 2012/122478), Tenericutes bacteria is present in the gut, intestine, or colon of a normal healthy adult human, and is a fecal microbe.  In particular, Sadowsky discloses compositions that include fecal microbes, wherein the term “fecal microbes” refers to microorganisms that are present in the gut, intestine, or colon, preferably colon, of a normal healthy adult human (page 9, lines 5-8).  The composition of the invention of Sadowsky may include prokaryotic bacteria that are members of at least 1 phylum, at least 2 phyla, at least 3 phyla, etc. (page 10, lines 7-10).  In one embodiment, the composition may include prokaryotic bacteria that are members of at least 1 class, at least 2 classes, at least 3 classes, etc. (page 10, lines 10-13).  Examples of the prokaryotic cells includes cells that are members of the phylum Tenericutes such as the class Mollicutes (page 9, line 21 through page 
Since Actinobacteria bacteria (Bifidobacterium adolescentis group), Bacteroides bacteria (B. thetaiotaomicron, B. fragilis), and Tenericutes bacteria each occur in normal human gut flora which is a naturally occurring source, then they are each naturally occurring products.  Since they all occur in normal human gut flora, then a composition comprising all three is a naturally occurring product.  Claim 5 requires that the bacteria are isolated (by incorporating the limitation of parent claim 1), but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as found in nature (in the normal human gut flora).  Therefore, claim 5 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 5 requires that the bacteria are isolated, but this limitation does not integrate the product of nature into a practical application (Step 2A, Prong Two: NO).  Thus claim 5 is directed to a judicial exception (Step 2A: YES).
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim requires that the bacteria are isolated, but the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Therefore, the limitation of isolated bacteria is an additional element that does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 5 is not eligible subject matter under 35 U.S.C. 101.  
Claims 6 and 7:  Claim 6 recites the composition of claim 1 wherein the isolated bacteria comprises bacteria that map to an OTU that maps to a bacterium selected from the group consisting of Mesoplasma entomophilum, Lactobacillus taiwanensis, Pediococcus argentincus, Bifidobacterium choerinum.  A composition comprising any one of Mesoplasma entomophilum, Lactobacillus taiwanensis, Pediococcus argentincus, and Bifidobacterium choerinum reads on a bacteria that maps to an OTU that maps to a bacterium selected from the list as recited in claim 6, as well as reading on a bacteria comprising a 16S rRNA sequence of at least 100 nucleotides that is at least 97% identical to a reference 16S rRNA sequence of the OTU as recited in claim 7.  
As pointed out above, bacteria reading on Actinobacteria bacteria (Bifidobacterium adolescentis group) and bacteria reading on Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur naturally together in normal human gut flora.  As evidenced by Lakhdari (Journal of Biomedicine and Biotechnology. 2011. 2011: 282356. 9 pages), Bifidobacterium choerinum occurs naturally in adult human gut.  In particular, Lakhdari discusses the commensal bacteria that populates the adult human gut (page 1, first paragraph).  Bifidobacterium choerinum is amongst the 49 commensal bacterial strains studied by Lakhdari (page 2, Section 2.2; Table 1 on page 3). 
Since Actinobacteria bacteria (Bifidobacterium adolescentis group), Bacteroides bacteria (B. thetaiotaomicron, B. fragilis), and Bifidobacterium choerinum each occur in normal human gut flora which is a naturally occurring source, then they are each naturally occurring products.  Since they all occur in normal human gut flora, then a composition comprising all three is a naturally occurring product.  The claims require that the bacteria are isolated, but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as found in nature (in the normal human gut flora).  Therefore, claims 6 and 7 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
Step 2A, Prong Two: NO).  Thus claims 6 and 7 are directed to a judicial exception (Step 2A: YES).
Claims 6 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, but the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Therefore, the limitation of isolated bacteria is an additional element that does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 6 and 7 are not eligible subject matter under 35 U.S.C. 101.  
Claim 8:  Claim 8 requires that the composition comprises no more than 104 cfu of Firmicutes bacteria.  The normal human gut flora comprises Firmicutes bacteria, as evidenced by Table 2 of Finegold (Eubacterium aerofaciens, Clostridium ramosum).  A composition comprising Actinobacteria bacteria and Bacteroides bacteria and no other bacteria (including no Firmicutes bacteria), reads on a composition comprising no more than 104 cfu of Firmicutes bacteria, particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  As discussed above, each of Actinobacteria bacteria and Bacteroides bacteria are naturally occurring products.  However, the composition of claim 8 is nature-based composition but as a whole is not a naturally occurring product since Finegold demonstrates that the normal human gut flora, which comprises Actinobacteria bacteria and Bacteroides bacteria,  comprises Firmicutes bacteria (Eubacterium aerofaciens, Clostridium ramosum).   
Bacteroides bacteria, because each of these bacteria would appear to continue to have the same properties in the combination as it had alone or in the presence of Firmicutes bacteria (as occurring in normal human gut), absent a showing of evidence by Applicant.  Therefore, claim 8 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 8 (by incorporating the limitation of parent claim 1) requires that the bacteria are isolated, but this limitation does not integrate the product of nature into a practical application.  Additionally, claim 8 recites limitations regarding the components of the composition which do not refer to a practical application of the components.  Therefore, there is no integration of the judicial exception  (Step 2A, Prong Two: NO).  Thus claim 8 is directed to a judicial exception (Step 2A: YES).
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, which is an ‘additional element’ to the judicial exception.  Because the Actinobacteria bacteria and the Bacteroides bacteria do not occur together in nature while meeting the limitation of ‘no more than 104 cfu of Firmicutes bacteria,’ then the components of the composition are considered an ‘additional element’ to the other, and the limitation of ‘no more than 104 cfu of Firmicutes bacteria’ is considered an ‘additional element.’ However, the Examiner takes official notice that Bacteroides bacteria, as evidenced by Finegold) is well-understood, routine conventional activity.  Therefore, the additional elements recited in claim 8 do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 8 is not eligible subject matter under 35 U.S.C. 101.  
Claim 9:  Claim 9 recites a composition comprising multiple products: (1) the composition of claim 1 which is a ‘product of nature’ as discussed above; and (2) a pharmaceutically acceptable excipient.  As pointed out above, bacteria reading on Actinobacteria bacteria (Bifidobacterium adolescentis group) and bacteria reading on Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur naturally together in normal human gut flora.  
Water reads on a pharmaceutically acceptable excipient.  Additionally, water is known to be present in the human gut.  For instance, Laforenza (Molecular Aspects of Medicine. 2012. 33: 642-650) discloses the transport of water through the human digestive system, including the gastrointestinal tract in which water is secreted with the digestive juices and almost entirely absorbed by the small and large intestine (abstract).  Since the claimed bacteria occurs in normal human gut, then the claimed bacteria had to have been in combination with the water of the human gut.  Thus the Actinobacteria bacteria (Bifidobacterium adolescentis group), the Bacteroides bacteria (B. fragilis, B. thetaiotaomicron), and a pharmaceutically acceptable excipient (water) naturally occurs together.  Claim 9 requires that the bacteria are isolated, but this does not confer any markedly different characteristic on the bacteria compared to the Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 9 requires that the bacteria are isolated, but this limitation does not integrate the product of nature into a practical application (Step 2A, Prong Two: NO).  Thus claim 9 is directed to a judicial exception (Step 2A: YES).
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim requires that the bacteria are isolated, but the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Therefore, the limitation of isolated bacteria is an additional element that does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 9 is not eligible subject matter under 35 U.S.C. 101.  
Claim 13:  Claim 13 requires the further limitation that the isolated bacteria are in a single composition.  As discussed above, Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur in normal human gut and thus they naturally occur in a single composition in nature.  Therefore, claim 13 is rejected under 35 U.S.C. 101 on the same basis as parent claim 1.
Claim 14:  Claim 14 requires the further limitation that the isolated bacteria are in separate compositions from each other.  As discussed above, Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur in normal human gut.  Thus each of the bacteria is a naturally occurring product.  Claim 14 requires that the bacteria are isolated, but this does not confer any markedly different Step 2A, Prong One: YES).
These judicial exceptions are not integrated into a practical application.  Claim 14 requires that the bacteria are isolated and in separate compositions from each other, but this limitation does not integrate the products of nature into a practical application (Step 2A, Prong Two: NO).  Thus claim 14 is directed to a judicial exception (Step 2A: YES).
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim requires that the bacteria are isolated and in separate compositions from each other, but the Examiner takes official notice that the isolation of bacteria (which would encompass providing the bacteria in separate compositions from each other) is well-understood, routine, conventional activity in microbiology.  Therefore, the limitation of isolated bacteria in separate compositions from each other is an additional element that does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 14 is not eligible subject matter under 35 U.S.C. 101.  
Claims 10, 12, 16, 17, 20:  These claims require that the composition comprises an antibiotic.  As evidenced by Nicolaou (Angew. Chem. Int. Ed. 2009. 48: 660-719), antibiotics can be naturally occurring and have been widely used.  In particular, Nicolaou provides a review of naturally occurring antibiotics that are administered as medications to combat infectious diseases (abstract), pointing to penicillins as naturally occurring antibiotics in modern medicine which belong to a large family of beta-lactam antibiotics that have represented the most widely Bacteroides bacteria (as discussed above in light of Finegold, is a naturally occurring product); and (ii) an antibiotic.  As discussed above, Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur in normal human gut.  Thus each of the bacteria is a naturally occurring product.  Therefore, claims 16, 17, and 20 recite two products of nature: (i) Actinobacteria bacteria (Bifidobacterium adolescentis group) or Bacteroides bacteria (B. fragilis, B. thetaiotaomicron); and (ii) an antibiotic.  As such, the composition of claims 10, 12, 16, 17, and 20 is a nature-based composition.
Under Step 2A, Prong One of the analysis, the nature-based composition of claims 10, 12, 16, 17, and 20 is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  The closest counterpart is the individual nature-based components of the combination of claims 10, 12, 16, 17, and 20.  Combining the Actinobacteria bacteria and/or Bacteroides bacteria with an antibiotic (in particular, a naturally occurring antibiotic such as penicillin) does not appear to markedly change any characteristic of the Actinobacteria bacteria and the Bacteroides bacteria because the claims do not require a specific concentration of the antibiotic that is sufficient to have any effect on the bacteria, and claims 12 and 20 include the limitation in which the antibiotic is separate from the bacteria which signifies that the antibiotic and the bacteria are not in contact with each other.  Also, the bacteria does not appear to markedly change any characteristic of the naturally occurring antibiotic.  Therefore, claims 10, 12, 16, 17, and 20 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
Step 2A, Prong Two: NO).  Thus claims 10, 12, 16, 17, and 20 are directed to a judicial exception (Step 2A: YES).
Claims 10, 12, 16, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, which is an ‘additional element’ to the judicial exception.  However, the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  Thus this additional element does not amount to significantly more than the judicial exception.  
Because the components (Actinobacteria bacteria and/or Bacteroides bacteria; an antibiotic that is naturally occurring) do not occur together in nature as claimed, then each product is considered an ‘additional element’ to the other to determine whether their combination results in ‘significantly more’ than the products of nature.  As evidenced by Nicolaou (Angew. Chem. Int. Ed. 2009. 48: 660-719), naturally occurring antibiotics have been widely used.  In particular, Nicolaou provides a review of naturally occurring antibiotics that are administered as medications to combat infectious diseases (abstract), pointing to penicillins as naturally occurring antibiotics in modern medicine which belong to a large family of beta-lactam antibiotics that have represented the most widely used class of antibiotics (paragraph bridging pages 661 and 662).  Therefore, administration of naturally occurring antibiotics is well known, Step 2B: NO).  As such, claims 10, 12, 16, 17, and 20 are not eligible subject matter under 35 U.S.C. 101.  
Claim 18:  Claim 18 requires that the composition comprises no more than 104 cfu of Firmicutes bacteria.  The normal human gut flora comprises Firmicutes bacteria, as evidenced by Table 2 of Finegold (Eubacterium aerofaciens, Clostridium ramosum).  A composition comprising Actinobacteria bacteria and Bacteroides bacteria and no other bacteria (including no Firmicutes bacteria), reads on a composition comprising no more than 104 cfu of Firmicutes bacteria, particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  As discussed above, each of Actinobacteria bacteria, Bacteroides bacteria, and an antibiotic are naturally occurring products.  
Under Step 2A, Prong One of the analysis, the nature-based composition of claim 18 is compared to its naturally occurring counterpart to identify markedly different characteristics  based on structure, function, and/or other properties.  Combining the Actinobacteria bacteria or Bacteroides bacteria and the antibiotic in the absence of Firmicutes bacteria, does not appear to markedly change any characteristic of the Actinobacteria bacteria and the Bacteroides bacteria, Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 18 (by incorporating the limitation of parent claim 16) requires that the bacteria are isolated, but this limitation does not integrate the product of nature into a practical application.  Additionally, claim 18 recites limitations regarding the components of the composition which do not refer to a practical application of the components.  Therefore, there is no integration of the judicial exception  (Step 2A, Prong Two: NO).  Thus claim 18 is directed to a judicial exception (Step 2A: YES).
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, which is an ‘additional element’ to the judicial exception.  Because the Actinobacteria bacteria, the Bacteroides bacteria do not occur together in nature while meeting the limitation of ‘no more than 104 cfu of Firmicutes bacteria,’ and because the bacteria do not occur together in nature with the antibiotic, then the components of the composition are considered an ‘additional element’ to the other, and the limitation of ‘no more than 104 cfu of Firmicutes bacteria’ is considered an ‘additional element.’  However, the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in microbiology.  In the isolation of bacteria, then isolation of the naturally occurring bacteria from the normal human gut Bacteroides bacteria, as evidenced by Finegold) is well-understood, routine conventional activity.  
As evidenced by Nicolaou (Angew. Chem. Int. Ed. 2009. 48: 660-719), naturally occurring antibiotics have been widely used.  In particular, Nicolaou provides a review of naturally occurring antibiotics that are administered as medications to combat infectious diseases (abstract), pointing to penicillins as naturally occurring antibiotics in modern medicine which belong to a large family of beta-lactam antibiotics that have represented the most widely used class of antibiotics (paragraph bridging pages 661 and 662).  Therefore, administration of naturally occurring antibiotics is well known, routine, conventional activity, which encompasses administration of the naturally occurring antibiotic to the human gut.  This signifies that providing an antibiotic with any bacteria of the human gut is well-known, routine, conventional activity, and thus their combination does not amount to significantly more than the judicial exception (note that claim 18 does not require that the antibiotic and the bacteria are in mixture).  
Therefore, the additional elements recited in claim 18 do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 18 is not eligible subject matter under 35 U.S.C. 101.  
Claim 21:  Claim 21 recites a composition comprising multiple products: (1) the bacteria; (2) the antibiotic; and (3) a pharmaceutically acceptable excipient.  As pointed out above, bacteria reading on Actinobacteria bacteria (Bifidobacterium adolescentis group) and bacteria reading on Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) each occur in normal human gut flora, and an antibiotic can be naturally occurring (e.g. penicillin).  
Bifidobacterium adolescentis group) or the Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) and a pharmaceutically acceptable excipient (water) naturally occurs together.  Claim 21 requires that the bacteria are isolated, but this does not confer any markedly different characteristic on the bacteria compared to the bacteria as found in nature (in the normal human gut flora).  As discussed above with respect to claim 16, combination of the naturally occurring antibiotic with the bacteria would not appear to confer any markedly different characteristic on the bacteria.  Also, the bacteria and water would not appear to confer any markedly different characteristic on the antibiotic.  As such, the composition of claim 21 is a nature-based composition, and claim 21 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 21 requires that the bacteria are isolated, but this limitation does not integrate the product of nature into a practical application (Step 2A, Prong Two: NO).  Thus claim 21 is directed to a judicial exception (Step 2A: YES).
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim requires that the bacteria are isolated, 
Because the components (Actinobacteria bacteria and/or Bacteroides bacteria with water; an antibiotic that is naturally occurring) do not occur together in nature as claimed, then each product is considered an ‘additional element’ to the other to determine whether their combination results in ‘significantly more’ than the products of nature.  As evidenced by Nicolaou (Angew. Chem. Int. Ed. 2009. 48: 660-719), naturally occurring antibiotics have been widely used.  In particular, Nicolaou provides a review of naturally occurring antibiotics that are administered as medications to combat infectious diseases (abstract), pointing to penicillins as naturally occurring antibiotics in modern medicine which belong to a large family of beta-lactam antibiotics that have represented the most widely used class of antibiotics (paragraph bridging pages 661 and 662).  Therefore, administration of naturally occurring antibiotics is well known, routine, conventional activity, which encompasses administration of the naturally occurring antibiotic to the human gut.  This signifies that providing an antibiotic with the bacteria and water as present in the human gut is well-known, routine, conventional activity, and thus their combination does not amount to significantly more than the judicial exception.  As such, the additional elements of claim 21 do not amount to significantly more than the judicial exception (Step 2B: NO).  Thus, claim 21 is not eligible subject matter under 35 U.S.C. 101.  
Claims 11 and 19:  Claims 11 and 19 require that the composition comprises an antibiotic comprising rifaximin.  As discussed above, Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. fragilis, B. thetaiotaomicron) occur in normal human gut.  Thus each of the bacteria is a naturally occurring product (speaking to claim 19), 
Under Step 2A, Prong One of the analysis, the nature-based composition of claims 11 and 19 is compared to its naturally occurring counterpart to identify markedly different characteristics based on structure, function, and/or other properties.  Combining the Actinobacteria bacteria and/or Bacteroides bacteria with the antibiotic does not appear to markedly change any characteristic of the Actinobacteria bacteria and the Bacteroides bacteria because the claims do not require a specific concentration of the antibiotic that is sufficient to have any effect on the bacteria, and claims 11 and 19 encompass the separation of the components in the composition (since there is no requirement that the components are in mixture and/or in direct contact with each other).  Therefore, claims 11 and 19 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claims 11 and 19 require that the bacteria are isolated, but this limitation does not integrate the product of nature into a practical application.  Additionally, claims 11 and 19 require that the composition comprises an antibiotic comprising rifaximin, but this limitation does not refer to a practical application of the bacteria.  Therefore, there is no integration of the judicial exception  (Step 2A, Prong Two: NO).  Thus claims 11 and 19 are directed to a judicial exception (Step 2A: YES).
Claims 11 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require that the bacteria are isolated, which is an ‘additional element’ to the judicial exception.  However, the Examiner takes official notice that the isolation of bacteria is well-understood, routine, conventional activity in 
The non-naturally occurring component of the claims, the antibiotic comprising rifaximin, is an ‘additional element’ to the naturally occurring product (Actinobacteria bacteria and/or Bacteroides bacteria).  As evidenced by Bajaj (Hepatology. 2010. 52(4): 1484-1488), rifaximin is widely used for treating hepatic encephalopathy (HE) by reducing ammonia production from the gut (page 1484, right column, second paragraph).  Therefore, administration of rifaximin is well known, routine, conventional activity, which encompasses administration of rifaximin to the human gut.  This signifies that the combination of rifaximin with the bacteria of the human gut is well-known, routine, conventional activity, and thus their combination does not amount to significantly more than the judicial exception.  Therefore, the additional elements recited in claims 11 and 19 do not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 11 and 19 are not eligible subject matter under 35 U.S.C. 101.  

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rios-Covian (Applied and Environmental Microbiology. 2013. 79(23): 7518-7524. Listed on IDS filed 5/6/21) in light of Salazar (International Journal of Food Microbiology. 2009. 135: 260-267).
Rios-Covian discloses cocultures of strains from two Bifidobacterium and two Bacteroides species with different carbon sources (abstract).  In particular, the two Bifidobacterium species are B. breve and B. longum, and the two species of Bacteroides are B. thetaiotaomicron and B. fragilis (page 7519, left column, first paragraph).  Pairwise combinations of the Bifidobacterium and Bacteroides strains were provided in a modified carbohydrate-free basal medium (mCFBM) (page 7519, left column, last full paragraph and second paragraph for mCFBM abbreviation).  The strains were obtained from the DSMZ bacterial culture collection, the NIZO food research collection, and the IPLA’s culture collection (page 7519, left column, second paragraph), and thus are isolated bacteria.  These combinations include the combination of B. breve and B. fragilis, and the combination of B. longum and B. fragilis (Figure 1 on page 7520; Table 2 on page 7522; page 7521, left column, last paragraph).  B. fragilis is the elected species of Bacteroides of instant claim 4, and bifidobacteria (i.e. bacteria of the genus Bifidobacterium) are Actinobacteria bacteria meeting the limitation of instant claim 3.  Therefore, the coculture of B. fragilis and Bifidobacterium (B. longum or B. breve) taught by Rios-Covian reads on a composition or product combination comprising isolated bacteria that comprises Actinobacteria bacteria and Bacteroides bacteria, thereby anticipating instant claims 1-3, 4 (elected species B. fragilis), and 13.
Bifidobacterium and Bacteroides strains (page 7519, left column, second paragraph and last full paragraph).  So they do not comprise Firmicutes, then they comprise ‘no more than 104 cfu of Firmicutes bacteria’ as recited in instant claim 8.  A composition comprising no Firmicutes reads on a composition comprising ‘no more than 104 cfu of Firmicutes bacteria,’ particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  As such, instant claim 8 is anticipated.
Regarding instant claim 9, the culture medium is a nondefined peptone and yeast extract containing carbohydrate-free basal medium (CFBM) previously described by Salazar that has been modified (page 7519, left column, second-to-last full paragraph; Salazar is reference number 20 of Rios-Covian).  Salazar states that the basal medium (BM) contains peptone water (page 262, left column, first paragraph).  Water reads on a ‘pharmaceutically acceptable excipient.’  Since the culture medium used in the cocultures of Rios-Covian comprises water (as evidenced by Salazar), then instant claim 9 is anticipated.
Therefore, a holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-10, 13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold (US 2012/0252775).
Finegold discloses probiotic therapy which is intended to mean the administration of organisms and substances which help to improve the environment of the intestinal tract by inhibiting the disproportional growth of bacteria which produce toxins in the intestinal tract (page 5, paragraph [0069]).  The probiotic therapy of Finegold is designed to be administered as a mixture of a number of species that are normal, benign inhabitants of the gut, preferably in the general proportion in which they are found in healthy humans (page 6, paragraph [0071]).  
Description of normal human gut flora and relative abundances are provided in Tables 1-2 of Finegold (page 6, paragraph [0071]).  Table 2 lists the nine most prevalent species in fecal flora, which includes four species of Bacteroides including Bacteroides fragilis, and Bifidobacterium adolescentis group.  B. fragilis is the elected species of Bacteroides of instant claim 4, and Bifidobacterium adolescentis group reads on Actinobacteria bacteria, specifically meeting the limitation of instant claim 3.  Finegold states that a suitable probiotic mixture is composed of at least one, preferably at least three, more preferably a larger number, of the Bacteroides (including the embodiment in which the Bacteroides is B. fragilis) and Bifidobacterium adolescentis group.  Therefore, Finegold renders obvious a probiotic mixture that reads on a composition or product combination comprising isolated bacteria that comprise Actinobacteria bacteria (B. adolescentis group) and Bacteroides bacteria (B. fragilis).  As such, Finegold renders obvious instant claims 1, 2, 3, 4 (elected species B. fragilis), and 13.
Regarding instant claims 10, 16, 17, Finegold also teaches that their probiotic therapy can be used in conjunction with antimicrobials used to treat infections in otherwise normal patients (i.e. before the onset of a neurological disorder) in order to prevent or reduce the risk of the occurrence of a neurological disorder (page 6, paragraph [0075]).  Alternatively, the probiotic therapy can be used in conjunction with antimicrobials being used to eliminate or inhibit the abnormal microorganism(s) in a patient’s gastrointestinal tract, and to promote the re-emergence of normal gut flora and proportions/balance (page 6, paragraph [0075]).  Additionally, when Finegold discusses their invention in general, they teach that their treatment involves antibiotics and repopulating the gastrointestinal tract with normal flora (page 1, paragraph [0003]).  Therefore, it would have been obvious to have included an antibiotic in the probiotic mixture composed of Bacteroides (B. fragilis) and Bifidobacterium adolescentis group rendered obvious by Finegold since Finegold teaches that their probiotic therapy can be used in conjunction with antimicrobials (which encompasses antibiotics), and since Finegold teaches that their invention involves antibiotics.  It would have been obvious to the person of ordinary skill in the art that the probiotic mixture of Finegold (page 6, paragraph [0072]) also encompasses the embodiment of Bacteroides (including the embodiment in which the Bacteroides is B. fragilis), and the embodiment of the probiotic mixture composed of Bifidobacterium adolescentis group.  For those embodiments, it is also would have been obvious to have included an antibiotic in the probiotic mixture for the same reasons set forth for the probiotic mixture composed of Bacteroides (B. fragilis) and Bifidobacterium adolescentis group rendered obvious by Finegold.  There would have been a reasonable expectation of success in combining an antibiotic and the probiotic mixture since Finegold teaches that the probiotic therapy can be used in conjunction with antimicrobials.  As such, instant claims 10, 16 (Actinobacteria bacteria and/or Bacteroides bacteria), and 17 are rendered obvious.
Regarding instant claims 8 and 18, as discussed above, Finegold renders obvious a probiotic mixture composed of Bacteroides (B. fragilis) and Bifidobacterium adolescentis group – this probiotic mixture does not include other bacteria, nor does it include the other bacteria of Table 2 of Finegold.  Finegold also renders obvious a probiotic mixture composed of Bacteroides (B. fragilis) and an antibiotic, and a probiotic mixture composed of Bifidobacterium adolescentis group and antibiotic (see rejection of instant claim 16 above) – these probiotic mixtures do not include other bacteria, nor do they include the other bacteria of Table 2 of Finegold.  A composition comprising no Firmicutes reads on a composition comprising ‘no more than 104 cfu of Firmicutes bacteria,’ particularly since the instant specification recognizes that a composition that is “substantially free” of a bacteria can comprise no more than 104 cfu of that bacteria (page 19, paragraph [0045]).  As such, instant claims 8 and 18 are rendered obvious.
Regarding instant claims 9 and 21, Finegold discloses a formulation that can be provided as active cells or spores, and it can be provided in an enteric coated form (e.g., for active cells) to protect sensitive cells from the gastric environment (page 6, paragraph [0073]).  An enteric 
A holding of obviousness is clearly required.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Finegold as applied to claims 1-4, 8-10, 13, 16-18, and 21 above, and further in view of Sadowsky (WO 2012/122478), and in light of Hendriksen (US 2010/0285175) and Breton (US 2006/0073161).
As discussed above, Finegold renders obvious claims 1-4, 8-10, 13, 16-18, and 21.  Finegold differs from claim 5 in that Finegold does not disclose a composition or product combination comprising Actinobacteria bacteria, Tenericutes bacteria, and Bacteroides bacteria.  Instead, Finegold renders obvious a composition or product combination comprising Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (B. fragilis).  
The invention of Finegold is for preventing or treating a gastrointestinal or neurological disorder (page 1, paragraph [0007]).  Disorders that can be treated by the invention of Finegold include multiple sclerosis, obesity, chronic fatigue syndrome, and inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease (page 1, paragraph [0007]).  Finegold points out that the preferred therapy, alone or in conjunction with one or more therapies discussed in Finegold, is probiotic therapy (page 5, paragraph [0069]).  As discussed above, Finegold discloses that their probiotic therapy is designed to be administered as a mixture of a number of species that are normal, benign inhabitants of the human gut (page 6, paragraph [0071]).  Table 2 of Finegold Bifidobacterium adolescentis group) and Bacteroides bacteria (including B. fragilis).  
Sadowsky discloses compositions that include fecal microbes, wherein the term “fecal microbes” refers to microorganisms that are present in the gut, intestine, or colon, preferably colon, of a normal healthy adult human (page 9, lines 5-8).  The composition of the invention of Sadowsky may include prokaryotic bacteria that are members of at least 1 phylum, at least 2 phyla, at least 3 phyla, etc. (page 10, lines 7-10).  In one embodiment, the composition may include prokaryotic bacteria that are members of at least 1 class, at least 2 classes, at least 3 classes, etc. (page 10, lines 10-13).  Examples of the prokaryotic cells includes cells that are members of the class Actinobacteria such as the family Bifidobacteriaceae, members of the phylum Bacteroidetes such as class Bacteroidia and/or such as family Bacteroidaceae, and members of the phylum Tenericutes such as the class Mollicutes (page 9, line 21 through page 10, line 6).  See also page 6, lines 19-27.  Sadowsky also teaches a method for treating a subject comprising administering to a subject in need thereof an effective amount of the composition (claim 31 of Sadowsky in combination with claims 1-3 of Sadowsky).  Diseases that are treated by the invention of Sadowsky include inflammatory bowel disease, ulcerative colitis, Crohn’s disease, obesity, multiple sclerosis, chronic fatigue syndrome, and neurodegenerative disorders (page 19, line 29 through page 20, line 14).
Before the effective filing date of the claimed invention, it would have been obvious to have included bacteria of the phylum Tenericutes in the probiotic mixture composed of Bacteroides (B. fragilis) and Bifidobacterium adolescentis group rendered obvious by Finegold.  One of ordinary skill in the art would have been motivated to include Tenericutes bacteria in the probiotic mixture of Finegold since Tenericutes bacteria is a fecal microbe that is present in the 
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold as applied to claims 1-4, 8-10, 13, 16-18, and 21 above, and further in view of Lakhdari (Journal of Biomedicine and Biotechnology. 2011. 2011: 282356. 9 pages).
As discussed above, Finegold renders obvious claims 1-4, 8-10, 13, 16-18, and 21 above.  Finegold differs from claim 6 in that Finegold does not expressly disclose that the bacteria of the probiotic mixture comprises bacteria that map to an OTU that maps to Bifidobacterium choerinum (elected species).  Further still, Finegold differs from claim 7 in that Finegold does not expressly disclose that the bacteria map to an OTU when the bacteria comprise a 16S rRNA sequence of at least 100 nucleotides that is at least 97% identical to a reference 16S rRNA sequence of the OTU.
As discussed above, Finegold discloses that their probiotic therapy is designed to be administered as a mixture of a number of species that are normal, benign inhabitants of the human gut (page 6, paragraph [0071]).  Table 2 of Finegold lists the most prevalent species in normal human gut flora, including Actinobacteria bacteria (Bifidobacterium adolescentis group) and Bacteroides bacteria (including B. fragilis).  
Lakhdari discusses the commensal bacteria that populates the adult human gut (page 1, first paragraph).  Bifidobacterium choerinum is amongst the 49 commensal bacterial strains studied by Lakhdari (page 2, Section 2.2; Table 1 on page 3). 
Before the effective filing date of the claimed invention, it would have been obvious to have included Bifidobacterium choerinum in the probiotic mixture composed of Bacteroides (B. fragilis) and Bifidobacterium adolescentis group rendered obvious by Finegold.  One of ordinary Bifidobacterium choerinum in the probiotic mixture of Finegold since Bifidobacterium choerinum is commensal bacteria that populates the adult human gut (as taught in Lakhdari) and thus is a normal, benign inhabitant of normal, healthy human gut which Finegold sought for inclusion in their probiotic therapy (page 6, paragraph [0071]).  Bifidobacterium choerinum reads on bacteria that map to an OTU that maps to Bifidobacterium choerinum.  Moreover, Bifidobacterium choerinum has the 16S rRNA of Bifidobacterium choerinum, and thus it comprises a 16S rRNA sequence of at least 100 nucleotides that is 100% identical (reading on ‘at least 97% identical’) to a reference 16S rRNA sequence of the OTU.  Therefore, Finegold in view of Lakhdari renders obvious instant claims 6 and 7.
A holding of obviousness is clearly required.

Claims 11, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finegold as applied to claims 1-4, 8-10, 13, 16-18, and 21 above, and further in view of Trachtman (WO 2015/047941).
As discussed above, Finegold renders obvious claims 1-4, 8-10, 13, 16-18, and 21 above.  To repeat, Finegold teaches that their probiotic therapy can be used in conjunction with antimicrobials being used to eliminate or inhibit the abnormal microorganism(s) in a patient’s gastrointestinal tract (page 6, paragraph [0075]).  Though Finegold renders obvious claims 10 and 16 (composition comprising an antibiotic), Finegold differs from claims 11 and 19 in the Finegold does not expressly disclose that the antibiotic comprises rifaximin.  Finegold differs from claims 12 and 20 in that Finegold does not expressly disclose that the antibiotic is in a separate composition that is separate from the isolated bacteria.  
Bacteroides (B. fragilis) and Bifidobacterium adolescentis group) are in separate compositions from each other.
The invention of Finegold is for preventing or treating a gastrointestinal or neurological disorder (page 1, paragraph [0007]).  Disorders that can be treated by the invention of Finegold include inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease (page 1, paragraph [0007]).  Finegold points out that a preferred therapy, alone or in conjunction with one or more therapies discussed in Finegold, is probiotic therapy (page 5, paragraph [0069]).  
Trachtman discloses methods and compositions for treating inflammatory bowel disease (including ulcerative colitis and Crohn’s disease), irritable bowel syndrome, and traveler’s diarrhea involving the use of targeted antibiotics in combination with probiotic formulations (abstract; page 9, paragraph [0041]).  The antibiotics and probiotics may be combined in a unitary dosage form (e.g., a capsule) to improve patient compliance with the treatment protocols (page 5, paragraph [0015]).  The dosage form comprises (i) a delayed-release or immediate-release component comprising an amount of antibiotic (including rifaximin) effective to reduce colonization of or eradicate pathogenic bacteria in the gastrointestinal tract; and (ii) an immediate-release or delayed-release component comprising a probiotic formulation in an amount effective to restore normal microflora colonies in the gut (page 5, paragraphs [0015]-[0017]).  In one embodiment, the antibiotic component comprises rifaximin (page 15, paragraph [0060]).
Additionally, Trachtman teaches that the rifaximin and probiotic mixture are present in a single dosage form, though it is also possible that the rifaximin is included in a separate dosage form and the probiotic mixture is present in a separate dosage form (page 24, paragraph [0087]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included rifaximin as the antibiotic in the probiotic mixture rendered obvious by Finegold comprising Bacteroides (B. fragilis) bacteria, Bifidobacterium adolescentis group bacteria, and an antibiotic.  One of ordinary skill in the art would have been motivated to do this because rifaximin is taught in Trachtman to be a suitable antibiotic for inclusion in a composition comprising probiotics that is administered for the same purpose as taught by Finegold of treating diseases including inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease (page 1, paragraph [0007]), and rifaximin is an antibiotic that reduces colonization of or eradicates pathogenic bacteria in the gastrointestinal tract (paragraph [0016] of Trachtman) and thus serves as an antimicrobial useful for eliminating or inhibiting abnormal microorganism(s) in a patient’s gastrointestinal tract as sought by Finegold (page 6, paragraph [0075]).    
In including rifaximin as the antibiotic of the probiotic mixture rendered obvious by Finegold, it would have been obvious to have provided the rifaximin and the bacteria of the probiotic mixture in a single dosage form wherein the rifaximin and the bacteria are physically separate in the dosage form, specifically in separate microcapsules in a capsule, as taught by Trachtman.  One of ordinary skill in the art would have been motivated to do this since 
There would have been a reasonable expectation of obtaining a probiotic mixture suitable for treating diseases as sought by Finegold by including rifaximin as the antibiotic and providing the bacteria and rifaximin in separate microcapsules in a capsule, since Trachtman teaches that rifaximin and probiotics (which the bacteria of the probiotic mixture of Finegold are directed to) can be provided as such in a composition that is for the same purpose of treating diseases (inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease) as sought for the composition of Finegold.  Therefore, Finegold in view of Trachtman renders obvious instant claims 11, 12, 19, and 20.
Additionally, it would have been obvious to have included each of the bacteria of the probiotic mixture of Finegold in separate microcapsules in a capsule since such microcapsules are disclosed by Trachtman as suitable vehicles for providing probiotics in a single dosage form for treatment of diseases (inflammatory bowel diseases such as ulcerative colitis or Crohn’s disease).  It would have been prima facie obvious to have provided the bacteria in any form known as being suitable for administering the bacteria to a subject, including the microcapsule form enclosed in a capsule taught by Trachtman that is for probiotics that are administered to a subject.  There would have been a reasonable expectation of delivering the probiotics to a subject by providing the bacteria in microcapsules in the capsule, regardless of the number of different bacteria (a single bacterial species, or multiple bacterial species) in each microcapsule enclosed in the capsule.  Therefore, instant claim 14 is rendered obvious.


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651